Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2017

                                      No. 04-16-00701-CR

                                       Matthew JOINER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10594
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Appellant has filed a motion to amend two volumes of the reporter’s record asserting they
contain errors. The motion is GRANTED. It is ORDERED that no later than ten days from the
date of this order the court reporter responsible for preparing the volumes in question, Ms. Debra
Doolittle, either file amended volumes correcting the errors or a written response explaining any
discrepancies asserted in the motion. Appellant’s motion also refers to a motion filed on July 7,
2017; however, this court ruled on that motion by order dated July 14, 2017.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk